Citation Nr: 0738394	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  02-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
November 26, 2002.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD since November 26, 2002.   

3.  Entitlement to a disability rating in excess of 10 
percent for benign prostatic hypertrophy (BPH) prior to June 
8, 2006. 

4.  Entitlement to a disability rating in excess of 40 
percent for BPH since June 8, 2006.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  Prior to November 26, 2002, the veteran's PTSD was 
manifested by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since November 26, 2002, the veteran's PTSD is manifested 
by no more than difficulty in establishing and maintaining 
effective work and social relationships.

3.  Prior to June 8, 2006, the veteran's BPH was manifested 
by voiding five times during the day and once at night.  

4.  Since June 8, 2006, the evidence does not show voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess 
of 30 percent prior to November 26, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007). 

2.  The criteria for a disability rating for PTSD in excess 
of 50 percent since November 26, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 9411 (2007). 

3.  The criteria for a disability rating for BPH in excess of 
10 percent prior to June 8, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 7527 (2007).  

4.  The criteria for a disability rating for BPH in excess of 
40 percent since June 8, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

 If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD Prior to November 26, 2006

The RO initially granted service connection for PTSD in a 
March 2002 rating decision, assigning a noncompensable 
disability rating effective from November 7, 2001.  In a July 
2002 Decision Review Officer (DRO) decision, a 30 percent 
disability rating under DC 9411 was assigned from November 7, 
2001.  The veteran continued to disagree with the decision 
and, in a July 2004 rating action, the RO increased the 
disability rating to 50 percent effective November 26, 2002, 
the date he was diagnosed with serious impairment in social 
and occupational functioning by VA.  Because the veteran 
appealed the initially-assigned rating, the Board must 
determine the appropriate evaluation from November 2001 to 
the present.  Fenderson, 12 Vet. App. at 126.  

In order to warrant a rating in excess of 30 percent, the 
evidence must show the following:

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Here, the Board finds that the criteria for a disability 
rating greater than 30 percent for PTSD prior to November 26, 
2002, are not met.  

The veteran was afforded a VA mental disorders examination in 
February 2002, in which the examiner assigned him a Global 
Assessment of Functioning (GAF) score of 65.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence and will be considered. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

A score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning. Higher GAF 
scores reflect mild to minimal symptoms. Id. at 242. In 
reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
veteran's statements, the assigned GAF scores, and the 
medical evidence.

The veteran's affect was reported as "wide ranged" and his 
mood was "okay."  His speech was regular in rate and 
rhythm, and his memory, judgment, and insight were described 
as fair.  There was no objective indication of difficulty in 
understanding complex commands.  Although the veteran 
reported panic attacks at this time, there is no indication 
that they occurred as frequently as once per week.  The final 
diagnosis was "mild" PTSD.  

VA outpatient treatment records from the period prior to 
November 26, 2002 do not go into detail about the veteran's 
PTSD symptomology.  Given that the examiner characterized the 
veteran's PTSD as mild and the GAF score was consistent with 
mild symptoms, and in light of the additional evidence 
outlined above, the Board finds that a rating of not more 
than 30 percent is warranted prior to November 26, 2002, and 
the appeal is denied.

PTSD Since November 26, 2006

In order to warrant a rating for PTSD in excess of 50 
percent, the evidence must show the following:

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.

Here, the Board finds that the criteria for a disability 
rating greater than 50 percent for PTSD after November 26, 
2002, are not met.  

The veteran was afforded a VA psychological intake assessment 
in November 2002, which formed the basis of the RO's decision 
to increase the veteran's PTSD disability rating to 50 
percent.  The November 2002 VA social worker assessed the 
veteran with a GAF score of 50, indicating "serious" 
psychological symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Carpenter, 8 Vet. 
App. at 240; see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  The November 2002 
social worker concluded that the veteran suffered from 
moderate social and occupational impairment as a result of 
his PTSD.  

The veteran was afforded his most recent VA PTSD examination 
in May 2006.  The May 2006 examiner assessed the veteran with 
a GAF score of 60 to 65, indicative of moderate to mild 
symptoms.  Although the veteran described experiencing 
nightmares approximately four times per week and flashbacks, 
the examiner opined that the veteran was able to 
satisfactorily maintain family and work relationships.  

There was no voiced suicidal or homicidal ideation and no 
auditory or visual hallucinations or delusions.  His thought 
process appeared logical and goal directed and his insight 
and judgment appeared fair to good.  The veteran appeared 
alert, oriented, and well groomed.  His speech was within 
normal limits, although there was some mild fidgeting and 
decrease in spontaneity in his speech noted when discussing 
his past injuries.  

Neither examination reported obsessional rituals which 
interfere with routine activities; impaired impulse control; 
spatial disorientation; or impaired abstract thinking.  
Although panic attacks were listed among the veteran's 
symptoms, they did not rise to the level of near-continuous 
panic or depression affecting the ability to function 
independently.  

VA outpatient treatment records since November 26, 2002, 
generally reveal complaints of nightmares, restless sleep, 
anxiety, poor concentration, hypervigilance, negative 
feelings and attitude, some confusion, stress, mood change, 
and irritability.  These records also describe the veteran's 
mood as pleasant, his affect as appropriate, and his speech 
as normal in terms of speech and syntax.  

Thus, the Board is of the opinion that a 50 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD after November 
26, 2002.  The preponderance of the evidence is against the 
claim for a disability rating in excess of 50 percent for 
PTSD.  The veteran's appeal is denied.



BPH Prior to June 8, 2006

The RO initially granted service connection for BPH in a 
January 2002 rating decision, assigning a noncompensable 
disability rating effective from November 7, 2001.  In a July 
2002 DRO decision, a 10 percent disability rating was 
assigned under DC 7527 from November 7, 2001.  The veteran 
continued to disagree with the decision and, in a May 2007 
rating action, the RO increased the disability rating to 40 
percent effective June 8, 2006, the date of the veteran's 
most recent VA genitourinary examination.  

Because the veteran appealed the initially-assigned rating, 
the Board must determine the appropriate evaluation from 
November 2001 to the present.  Fenderson, 12 Vet. App. at 
126.  

The veteran's BPH is current rated under DC 7527, which 
provides for evaluation as a voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction may be rated according to urine leakage, 
frequency, or obstructed voiding.

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

?  	voiding dysfunction requiring the 
wearing of absorbent materials which 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
November 26, 2002.

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD since November 26, 2002.   

3.  Entitlement to a disability rating in excess of 10 
percent for benign prostatic hypertrophy (BPH) prior to June 
8, 2006. 

4.  Entitlement to a disability rating in excess of 40 
percent for BPH since June 8, 2006.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  Prior to November 26, 2002, the veteran's PTSD was 
manifested by no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  Since November 26, 2002, the veteran's PTSD is manifested 
by no more than difficulty in establishing and maintaining 
effective work and social relationships.

3.  Prior to June 8, 2006, the veteran's BPH was manifested 
by voiding five times during the day and once at night.  

4.  Since June 8, 2006, the evidence does not show voiding 
dysfunction requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess 
of 30 percent prior to November 26, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 
(2007). 

2.  The criteria for a disability rating for PTSD in excess 
of 50 percent since November 26, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 9411 (2007). 

3.  The criteria for a disability rating for BPH in excess of 
10 percent prior to June 8, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 7527 (2007).  

4.  The criteria for a disability rating for BPH in excess of 
40 percent since June 8, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, DC 7527 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

 If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD Prior to November 26, 2006

The RO initially granted service connection for PTSD in a 
March 2002 rating decision, assigning a noncompensable 
disability rating effective from November 7, 2001.  In a July 
2002 Decision Review Officer (DRO) decision, a 30 percent 
disability rating under DC 9411 was assigned from November 7, 
2001.  The veteran continued to disagree with the decision 
and, in a July 2004 rating action, the RO increased the 
disability rating to 50 percent effective November 26, 2002, 
the date he was diagnosed with serious impairment in social 
and occupational functioning by VA.  Because the veteran 
appealed the initially-assigned rating, the Board must 
determine the appropriate evaluation from November 2001 to 
the present.  Fenderson, 12 Vet. App. at 126.  

In order to warrant a rating in excess of 30 percent, the 
evidence must show the following:

occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

Here, the Board finds that the criteria for a disability 
rating greater than 30 percent for PTSD prior to November 26, 
2002, are not met.  

The veteran was afforded a VA mental disorders examination in 
February 2002, in which the examiner assigned him a Global 
Assessment of Functioning (GAF) score of 65.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence and will be considered. Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  

A score of 61-70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning. Higher GAF 
scores reflect mild to minimal symptoms. Id. at 242. In 
reaching a determination in this case, the Board has 
considered the whole of the evidence, to include the 
veteran's statements, the assigned GAF scores, and the 
medical evidence.

The veteran's affect was reported as "wide ranged" and his 
mood was "okay."  His speech was regular in rate and 
rhythm, and his memory, judgment, and insight were described 
as fair.  There was no objective indication of difficulty in 
understanding complex commands.  Although the veteran 
reported panic attacks at this time, there is no indication 
that they occurred as frequently as once per week.  The final 
diagnosis was "mild" PTSD.  

VA outpatient treatment records from the period prior to 
November 26, 2002 do not go into detail about the veteran's 
PTSD symptomology.  Given that the examiner characterized the 
veteran's PTSD as mild and the GAF score was consistent with 
mild symptoms, and in light of the additional evidence 
outlined above, the Board finds that a rating of not more 
than 30 percent is warranted prior to November 26, 2002, and 
the appeal is denied.

PTSD Since November 26, 2006

In order to warrant a rating for PTSD in excess of 50 
percent, the evidence must show the following:

occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.

Here, the Board finds that the criteria for a disability 
rating greater than 50 percent for PTSD after November 26, 
2002, are not met.  

The veteran was afforded a VA psychological intake assessment 
in November 2002, which formed the basis of the RO's decision 
to increase the veteran's PTSD disability rating to 50 
percent.  The November 2002 VA social worker assessed the 
veteran with a GAF score of 50, indicating "serious" 
psychological symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Carpenter, 8 Vet. 
App. at 240; see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  The November 2002 
social worker concluded that the veteran suffered from 
moderate social and occupational impairment as a result of 
his PTSD.  

The veteran was afforded his most recent VA PTSD examination 
in May 2006.  The May 2006 examiner assessed the veteran with 
a GAF score of 60 to 65, indicative of moderate to mild 
symptoms.  Although the veteran described experiencing 
nightmares approximately four times per week and flashbacks, 
the examiner opined that the veteran was able to 
satisfactorily maintain family and work relationships.  

There was no voiced suicidal or homicidal ideation and no 
auditory or visual hallucinations or delusions.  His thought 
process appeared logical and goal directed and his insight 
and judgment appeared fair to good.  The veteran appeared 
alert, oriented, and well groomed.  His speech was within 
normal limits, although there was some mild fidgeting and 
decrease in spontaneity in his speech noted when discussing 
his past injuries.  

Neither examination reported obsessional rituals which 
interfere with routine activities; impaired impulse control; 
spatial disorientation; or impaired abstract thinking.  
Although panic attacks were listed among the veteran's 
symptoms, they did not rise to the level of near-continuous 
panic or depression affecting the ability to function 
independently.  

VA outpatient treatment records since November 26, 2002, 
generally reveal complaints of nightmares, restless sleep, 
anxiety, poor concentration, hypervigilance, negative 
feelings and attitude, some confusion, stress, mood change, 
and irritability.  These records also describe the veteran's 
mood as pleasant, his affect as appropriate, and his speech 
as normal in terms of speech and syntax.  

Thus, the Board is of the opinion that a 50 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to PTSD after November 
26, 2002.  The preponderance of the evidence is against the 
claim for a disability rating in excess of 50 percent for 
PTSD.  The veteran's appeal is denied.



BPH Prior to June 8, 2006

The RO initially granted service connection for BPH in a 
January 2002 rating decision, assigning a noncompensable 
disability rating effective from November 7, 2001.  In a July 
2002 DRO decision, a 10 percent disability rating was 
assigned under DC 7527 from November 7, 2001.  The veteran 
continued to disagree with the decision and, in a May 2007 
rating action, the RO increased the disability rating to 40 
percent effective June 8, 2006, the date of the veteran's 
most recent VA genitourinary examination.  

Because the veteran appealed the initially-assigned rating, 
the Board must determine the appropriate evaluation from 
November 2001 to the present.  Fenderson, 12 Vet. App. at 
126.  

The veteran's BPH is current rated under DC 7527, which 
provides for evaluation as a voiding dysfunction or urinary 
tract infection, whichever is predominant.  Voiding 
dysfunction may be rated according to urine leakage, 
frequency, or obstructed voiding.

In order to warrant a rating in excess of 10 percent, the 
evidence must show the following:

?  	voiding dysfunction requiring the 
wearing of absorbent materials which 
must be changed less than 2 times 
per day,

?  	daytime voiding interval between one 
and two hours, or; awakening to void 
three to four times per night,

?  	urinary retention requiring 
intermittent or continuous 
catheterization, or

?  	recurrent symptomatic urinary tract 
infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), 
and/or requiring continuous 
intensive management.

Here, at his January 2002 VA genitourinary examination, the 
veteran reported going to the bathroom five times during the 
day and once at night.  He was not hospitalized for urinary 
tract disease.  There was no indication that he used 
absorbent materials and no evidence of urinary retention 
requiring intermittent or continuous catheterization.  He 
denied incontinence.

VA outpatient treatment records from the period prior to June 
8, 2006, do not discuss BPH symptomology as it relates to the 
criteria for a higher evaluation under DC 7527 and does not 
support a higher rating.  By letter dated August 2004, the 
veteran's private physician stated that the veteran had been 
treated for recurring prostate problems since 1976 which 
increased in severity in the 1990s, to include chronic 
prostatitis and low residual urine.  However, this evidence 
does not support a higher rating as there was no indication 
of the level of voiding dysfunction, urinary retention, or 
urinary infection.

Thus, the Board is of the opinion that a 10 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to BPH prior to June 8, 
2006.  The veteran's appeal for a rating in excess of 10 
percent prior to June 8, 2006 therefore must be denied.

BPH Since June 8, 2006

In order to warrant a rating in excess of 40 percent, the 
evidence must show the following:

voiding dysfunction requiring the use of 
an appliance or the wearing of absorbent 
materials which must be changed more than 
4 times per day.

Here, the veteran received his most recent VA genitourinary 
examination in June 2006.  Although he reported voiding 
approximately seven to eight times per day and awakening to 
void approximately four to five times per night, there was no 
indication that he experiences voiding dysfunction requiring 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day, which is 
the hallmark of a rating in excess of 40 percent.

VA outpatient treatment records since June 8, 2006, do not go 
into detail about the veteran's BPH symptomology as it 
relates to the criteria for a higher evaluation under DC 
7527.  

Thus, the Board is of the opinion that a 40 percent 
disability rating provides the most accurate assessment of 
the veteran's level of impairment due to BPH after June 8, 
2006.  The preponderance of the evidence is against the claim 
for a disability rating in excess of 40 percent for BPH.  The 
veteran's claim for a rating in excess of 40 percent after 
June 8, 2006 therefore must be denied.

With respect to both claims, the Board has considered the 
veteran's written statements that his service-connected 
disabilities are worse than currently evaluated.  Although 
his statements and are probative of symptomatology, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, while the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the appellant in May 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in May 2006 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2007 after the notice was provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of his claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated March 2006 and May 2006.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claims have been denied.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished with regard to the veteran's claims, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service medical records, VA outpatient 
treatment records, and private medical records.  The veteran 
submitted additional records as well as written statements.  

In addition, the appellant was afforded VA medical 
examinations in January 2002, February 2002, May 2006, and 
June 2006.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating for PTSD in excess of 30 percent prior to 
November 26, 2002, is denied.   

A disability rating for PTSD in excess of 50 percent since 
November 26, 2002, is denied.   

A disability rating for BPH in excess of 10 percent prior to 
June 8, 2006, is denied.   

A disability rating for BPH in excess of 40 percent since 
June 8, 2006, is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


